Title: To Alexander Hamilton from Samuel Hodgdon, 4 November 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir—
            Philadelphia 4th November 1799
          
          I am favoured with your letter of the 2d instant—The Clothing for the three Companiees shall go forward immediately—All the Clothing ordered has been long since forwarded to the Western and Northern Posts, which are garrisoned by the Regiments to which the Companiees mentioned in your letter belong—I presume you mean to address the Clothing to Major Isaac Craig DQM Gnl as usual, subject to the order of Captain Vance
          Every order received for Clothing is complied with—that for Captain Shoemakers Company at Eastun was sent to him last week—and is with him before this time—I shall send you a Return in a few days, by which you will find a large proportion of the whole fully supplied—
          With respect and esteem I am sir, Your Most Obed servant
          
            Samuel Hodgdon
          
          Genl Hamilton—
        